Citation Nr: 1204115	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  06-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1939 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for an acquired psychiatric disorder. 

In November 2008 and January 2010, the Board remanded the Veteran's claim for additional development.  Thereafter, an April 2011 Board decision denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in an August 2011 Order, the Court vacated the Board decision and remanded the case to the Board for readjudication, in accordance with the Joint Motion for Remand. 

Following the August 2011 Joint Motion for Remand, the Veteran submitted additional clinical evidence directly to the Board, accompanied by a waiver of RO review. 

The Veteran submitted a January 2011 written request for increased ratings for his service-connected hearing loss and lichen planus.  He also indicated that he is unable to work due to his service-connected disabilities, which the Board interprets as a claim for a total disability rating based on individual unemployability due to service-connected disability.  As those claims have not yet been developed for appellate review, they are referred to the RO for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's psychiatric disorder, to include bipolar disorder, was caused by or incurred during his period of active service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011). 

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be established for certain chronic diseases, including psychoses, which are manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran, in RO hearing testimony and transcribed statements to VA and private treating providers, attributes his current psychiatric problems to PTSD that had its onset during his period of active service.  Specifically, he contends that he was stationed on Oahu, Hawaii, during the bombing of Pearl Harbor.  While he concedes that he was not personally involved in the attack, he maintains that he saw a man killed by stray weapons fire from a Japanese aircraft and witnessed another plane strike a warehouse.  As additional in-service stressors, the Veteran claims to have been one of the Army sergeants in charge of a Japanese prison camp and to have witnessed two men wounded by stray Japanese aircraft during the invasion of Mindanao, Philippines.  He also reports having been knocked unconscious by an explosion at an ammunition dump, which occurred while he was deployed to Okinawa, Japan, shortly before to his military discharge.  The Veteran further claims to have been present on Okinawa when the atomic bomb was dropped and to have survived a typhoon during that period. 

As an alternative basis for establishing service connection, the Veteran contends that his currently diagnosed bipolar disorder is related to a manic episode that he experienced in September 1943, when he was hospitalized for stress and related psychiatric symptoms during his period of service in Hawaii.  He also asserts that his current psychiatric problems are associated with his service-connected lichen planus, which he has characterized as a "stress disorder." 

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Additionally, the Board is required to construe a claim for service connection for one psychiatric disorder as encompassing claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board will now consider whether service connection for PTSD, bipolar disorder, or any other acquired psychiatric disorder is warranted on a direct basis or as secondary to the Veteran's service-connected lichen planus. 

The Board acknowledges that the Veteran's reported PTSD stressors have not been independently verified.  Nor does the evidence of record show that he was awarded the Combat Infantry Badge, Purple Heart Medal, or any other decoration indicative of combat.  Nevertheless, under the revised PTSD regulations, it is no longer necessary for a Veteran's reported stressors to be independently verified if they are related to the fear of hostile military action.  Indeed, his lay statements alone may establish the occurrence of one or more in-service stressors provided that they are related to his fear of hostile military or terrorist activity and are corroborated by a VA or VA contracted psychologist or psychiatrist. 

The Veteran is competent to report that he experienced traumatic events in service.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his service personnel records corroborate his account of service in Hawaii and the Pacific Theater.  Those records also indicate that he held a military occupational specialty (gun commander) in which he may have plausibly encountered enemy aircraft fire and ammunition explosions.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that his reported stressors are consistent with the places, types, and circumstances of his service and are related to fear of hostile military actions.  Accordingly, the remaining questions are whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD and, if so, whether that diagnosis is based on one or more in-service stressors related to his fear of hostile military or terrorist activity.  Additionally, the Board must consider whether the Veteran has any other current psychiatric disability, including bipolar disorder, which was caused or aggravated by his military service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran's service medical records show that he underwent a December 1939 enlistment examination, which was negative for any complaints or clinical findings of psychiatric problems.  Subsequent service medical records show that in late September 1943 he sought inpatient treatment for complaints of head pain, dizziness, and anxiety.  At that time, the Veteran told in-service treating providers that he "felt like he was losing his mind."  He reported that his symptoms had their onset 10 days earlier, when he had consumed a few drinks and "seemed to pass out."  Since that time, he felt like he was in a fog and was wondering if he was saying the right things.  Others noticed a change in his behavior, and a mess sergeant observed the Veteran to be standing in the entrance to the barracks, waving his hands over his head and yelling "I'm in a fog, I'm in a fog."  However, the Veteran did not recall doing that and became nervous, frightened, and extremely jittery after the mess sergeant related to him what he had done.  He also reported that for the last two to three months, he had been experiencing difficulty falling asleep and had been sleeping fitfully.  He complained that he was "openly sick and disgusted with the monotony of the islands" and expressed a desire to return to the mainland on furlough to see his mother.  He remained hospitalized for 12 days, during which time he was diagnosed with and treated for moderate psychoneurosis and hysteria manifested by agitation, amnesia, and nervousness.  However, following his release and return to active duty, the Veteran did not seek any additional psychiatric treatment for the remainder of his active service.  Nor did he complain of any mental health problems at the October 1945 examination conducted prior to his separation from service.  The separation examiner noted the Veteran's prior episode of "alcoholic hallucinosis," but declined to diagnose him with any current psychiatric abnormalities. 

In the absence of any complaints or clinical findings of psychiatric problems in the two years preceding the Veteran's discharge, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2011).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's service connection claim.  38 C.F.R. § 3.303(b) (2011).

The Veteran's post-service records show that he was afforded a November 1968 VA skin examination in which he reported that his service-connected lichen planus was prone to periodic flare-ups, which he attributed to bouts of nervous tension and emotional stress.  However, the VA examiner did not diagnose the Veteran with any psychiatric disorder.  Nor did that examiner render any medical opinion with respect to the relationship between the Veteran's reported psychiatric symptoms and his service-connected skin disorder.

Thereafter, in written statements dated in February 1969 and March 1969, the Veteran indicated that he was receiving VA treatment for a nervous stomach and that VA physicians had informed him that his skin disability was a nervous condition.  In June 1972, the Veteran underwent a VA special skin examination during which he reported that his skin disability was worse under pressure or tension.  As a result, he quit his job and obtained a smaller position because he could not take the tension.  The Board also observes that VA medical records dated in July 1963 and sometime around 1974 relating to the Veteran's skin disability, though somewhat illegible, appear to indicate that the Veteran was nervous and that his skin disability was worse when he was tense.  

Thereafter, VA medical records dated in November 2004 show that the Veteran was seen for a PTSD evaluation.  He brought his service medical records with him, which appeared to show anxiety neurosis and an inpatient hospital stay.  It was noted that the Veteran would be seen as needed.  In March 2005, the Veteran requested a mental health consult and, in April 2005, he underwent psychiatric evaluation.  At that time, the Veteran complained of a possible mental health problem arising from his frustration over his persistent skin disorder.  He stated that he had a skin condition since 1942 that almost made him "lose his mind."  On mental status examination, he exhibited a moderately labile mood and was overly talkative.  His thought processes were tangential, though he was redirected easily.  He spoke with moderately pressured and overly loud speech.  His presentation suggested possible hypomania and rule out dementia, though the diagnosis was unclear.  A mood disorder, not otherwise specified (NOS) was diagnosed and a GAF score of 45 was assigned.  It was noted that more history was needed and the Veteran was instructed to return with a family member.  

Later in April 2005, the Veteran returned for psychiatric evaluation with his grandson, who was noted to be reliable and very supportive.  The grandson reported that the Veteran had always been hyperverbal, hyperactive, easily distracted, slept little, had excessive energy, was irritable at times, and had racing thoughts.  The grandson also reported the Veteran as having multiple episodes of overspending money on unnecessary items and impulsive buying in a repetitive pattern.  The grandson described the Veteran's marriage as tumultuous and also reported multiple episodes of the Veteran being intrusive and hyperverbal with strangers.  The grandson observed the Veteran to have very loose associations, flight of ideas, and odd beliefs that had been ongoing and which the family viewed as normal for the Veteran.  Upon reviewing the DSM criteria for bipolar disorder, the grandson identified at least half of the symptoms as being long-term characteristics and behaviors of the Veteran.  On mental status examination, the Veteran exhibited an anxious, labile mood; hyperverbal, rapid, and pressured speech; limited insight; and unclear thought content, which was characterized by a flight of ideas.  However, no other emotional or cognitive abnormalities were shown.  Based on the results of the examination and a review of the Veteran's pertinent medical history, a VA psychiatrist diagnosed the Veteran with bipolar disorder and assigned him a Global Assessment and Functioning (GAF) score of 40, indicating significant social and occupational impairment.  However, the VA psychiatrist did not provide an opinion regarding the etiology of the Veteran's psychiatric disorder.

The Veteran was next afforded a July 2005 VA psychiatric examination, which included a review of his entire claims folder.  At that examination, he recounted the in-service episode of nervousness and intoxication that had culminated in his September 1943 hospitalization.  However, he did not report any other history of in-service psychotic episodes.  Nor did he describe any other stressful incident from his period of service.  Instead, the Veteran primarily focused on his service connected lichen planus, which he now attributed to his recently diagnosed bipolar disorder. 

In terms of his social and occupational history, the Veteran reported that he had been married twice to the same woman, who had passed away in 1998.  He added that his stepdaughter had also died, but that his biological daughter and grandson were alive and well and that he saw them regularly.  The examiner noted that the Veteran did not have any friends although he believed he had many friends.  The Veteran reported an eclectic job history, which included stints as a commercial driver, service station manager, grocery store owner, airport shuttle dispatcher, civilian base supply manager at an Air Force base, construction worker, and mechanic.  He expressed pride in his work ethic and emphasized that his employers had always held him in high regard.  

On mental health examination, the Veteran displayed an intense affect, pressured and tangential speech, loose thought processes, scattered concentration, and a diminished attention span.  He also exhibited a labile mood, which quickly transitioned from upbeat and expansive to irritable and tearful.  Although his overall judgment was deemed fair, his social awareness, impulse control, and decision-making ability was found to be poor.  However, the Veteran's immediate, recent, and remote memory was considered intact and no signs of suicidal or homicidal ideations, hallucinations or delusions, or other psychoses were found. 

Based on the results of the examination and a review of the Veteran's pertinent history, the VA examiner confirmed his prior DSM-IV diagnosis of bipolar disorder and assigned a GAF score of 40.  The examiner indicated that the Veteran's overall prognosis was poor, especially in light of his noncompliance with his psychiatric medication regimen.  However, the examiner opined that the symptoms underlying the Veteran's bipolar disorder, including his inflated self-esteem, grandiosity, decreased need for sleep, pressured speech, and concentration deficits, were separate and district from the head pain, dizziness, and anxiety for which he had been hospitalized in service.  The VA examiner noted that the Veteran's in-service problems were acute and transitory and appeared to be substance-induced.  That examiner added that the Veteran's current psychiatric problems, by his own admission, appeared to be causally related to non-service stressors, such as his wife's death. 

The record thereafter shows that the Veteran continued VA mental health treatment for bipolar disorder until October 2005, but experienced treatment compliance problems.  In January 2006, the Veteran returned to VA for mental health treatment after terminating treatment in October 2005 due to delusional beliefs and disappointment with VA.  The Veteran was not taking his medicine and spoke in a rambling, distracted manner about a rash since the 1940s.  It was difficult to get a meaningful response from the Veteran to simple questions about historical details.  However, the Veteran admitted to difficulty maintaining civilian employment beginning in 1946.  He reported that he had to quit his first post-service civilian job as a streetcar driver after nine months because of irritability with passengers.  He also had a history of overspending and admitted to being "overly friendly" to a fault, which the VA provider noted to be suggestive of intrusive behaviors.  The Veteran reported that he was against medicine and declined medication for mood stability.  Bipolar disorder was evident with depression and hypomania.  The VA provider noted that the Veteran's history was suggestive of a start of bipolar disorder in young adulthood, including during military service.  It was also noted that the Veteran most likely minimized his past problem behaviors.

The Veteran underwent a private psychological evaluation in February 2006, during which he reported his in-service stressors related to the attack on Pearl Harbor and other military experiences, including participation in the Philippine invasion and riding out a typhoon.  He also described his in-service psychiatric episode and provided records documenting his diagnosis in service.  He related a history of hypomania symptoms nearly all of his life, and symptoms of traumatic stress since leaving the military.  He again exhibited pressured speech, loose thought processes, poor insight, concentration and attention deficits, and sleep impairment, which were deemed consistent with bipolar disorder.  The Veteran was also assessed with a restricted affect, avoidance tendencies, anger, and irritability, which were found to support a diagnosis of chronic PTSD.  Based on the Veteran's statements, the private examiner noted that the Veteran had a history of life-long hypomanic symptoms that reached the level of mania at the time of his hospitalization during military service.  The examiner also found that the Veteran demonstrated symptoms of "stress-induced" lichen planus that had its onset at the time of extreme stress during military service and had subsequently recurred.  However, no rationale was provided for that etiological opinion. 

Thereafter, the Veteran continued with periodic VA mental health treatment.  In April 2007, he denied a depressed mood but exhibited rapid thought processes and hypomania.  His mood and affect were anxious, and speech was rapid, pressured and characterized by flight of ideas.  The VA provider noted that the Veteran continued with moderate hypomania and marked social and work impairment secondary to chronic affective disorder.  It was also noted that the Veteran's history reported and shown in his military medical records strongly indicated the Veteran having suffered a manic episode during military service, and that the Veteran was hypomanic most of his adult life since his military service.

The Veteran was afforded a follow-up evaluation in January 2009 with one of two private examiners who participated in the February 2006 private evaluation.  The examiner reaffirmed the Veteran's prior diagnoses of bipolar disorder and PTSD.  The private examiner noted that, from March 2007 to December 2008, the Veteran had received ongoing VA outpatient treatment for his mental health symptoms and had been assessed with GAF scores ranging from 42 to 60.  The examiner further noted that the Veteran had remained noncompliant with his psychiatric medication due to a "fear of liver problems." 

In terms of his specific PTSD symptoms, the Veteran complained of recurrent thoughts of trauma from his World War II-era service in Hawaii, the Philippines, and Japan.  He also reported that he persistently re-experienced in-service stressors "in reaction to sounds resembling gunfire."  Additionally, the Veteran reported a persistent avoidance of stimuli associated with his in-service trauma and persistent symptoms of increased arousal. 

With respect to his symptoms of bipolar disorder, the Veteran reported a decreased need for sleep and abnormal mood swings.  He also exhibited pressured speech, distractibility, and impulsive behavior.  However, none of those symptoms were noted to be related to the Veteran's reported in-service stressors or any other aspect of his military service. 

Mental status examination revealed the same symptoms that the Veteran had displayed on his previous private examination.  He also exhibited immediate memory problems, which had not been noted at the time of that January 2006 examination. 

Based on the results of the examination, the private examiner opined that the Veteran's PTSD was traceable to his reported in-service stressor and that his bipolar disorder had likely had its onset at the time of his September 1943 in-service manic episode.  The examiner noted that the Veteran's in-service diagnosis and symptoms would most likely be characterized as a manic episode according to current classification.  The examiner also noted the Veteran's persistent belief that his psychiatric problems were responsible for his service-connected lichen planus, but did not comment on the plausibility of such a relationship.  Additionally, based on the findings of a Personality Assessment Inventory, the examiner indicated that the Veteran had a tendency to underreport or mask the severity of his psychiatric symptoms. 

Pursuant to the Board's January 2010 remand, the Veteran was afforded another VA psychiatric examination in July 2010.  At that time, the Veteran indicated that he was feeling good and denied any current treatment for bipolar disorder, PTSD, or any other psychiatric disabilities.  As on previous examinations, he acknowledged that he had been prescribed medication for his diagnosed bipolar disorder, but had refused to take it.  He continued to deny any history of suicidal or homicidal tendencies, panic attacks, delusions or hallucinations, or other psychotic tendencies.  In addition, the Veteran indicated that he liked to socialize and made friends easily. 

In terms of his in-service stressors, the Veteran recounted his experiences in the Philippines and Okinawa, where "the A bomb was dropped," but omitted any reference to his alleged trauma at Pearl Harbor.  When specifically asked about that attack, he conceded that it had made little impact on him and that he felt his experiences in the Philippines were worse.  The Veteran also recounted the September 1943 alcohol-related incident that preceded his hospitalization, but indicated that he had fully recovered from that episode.  He stated that he thought he might have been drugged at that time, and that a friend later admitted to putting something in his drink.

On mental status examination, the Veteran reported or exhibited largely the same symptoms that he had demonstrated on prior examinations, including pressured speech, grandiose thinking with respect to his own accomplishments, sudden mood swings, rambling and circumstantial thoughts, sleep disturbances, restlessness, concentration and attention deficits, and poor impulse control.  He also demonstrated a preoccupation with one or two topics and exhibited mildly impaired remote and recent memory.  However, after completing a quantitative psychometric assessment for PTSD, the Veteran failed to obtain a score that supported a diagnosis of that disorder. 

Based on the results of the clinical evaluation, the Veteran's statements, and a review of the entire claims folder, including the reports of previous VA and private examinations, the VA examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.  As a rationale for that assessment, the VA examiner noted that, notwithstanding the Veteran's reports of recurrent and intrusive thoughts and persistent avoidance relating to in-service stressors, he did not display any signs of disturbance that were productive of significant distress or social and occupational impairment.  On the contrary, the VA examiner indicated that the Veteran's overall GAF score was 57, indicating no more than moderately impaired social and occupational functioning.  The VA examiner then acknowledged the private examiner's notation that the Veteran tended to underreport his symptoms, but nevertheless emphasized that neither his behavior during the interview nor his score on the clinical evaluation supported a diagnosis of PTSD. 

Next, the VA examiner referenced the Veteran's documented in-service treatment for hysteria and related symptoms and indicated that it was possible that the Veteran was drugged.  However, it was noted that those symptoms had resolved, by the Veteran's own admission, prior to his discharge from active duty.  The examiner doubted that, had such a psychiatric disorder persisted, the Veteran would have been able to complete his military career without further notation, records, or treatment.  That examiner then opined that, while the Veteran met the DSM-IV criteria for bipolar disorder, there was nothing in the record to suggest that his current symptoms were related to his reported in-service stressors or any to other aspect of his military service. 

In December 2011, the Veteran underwent an additional psychological evaluation with the same private examiner who performed the January 2009 evaluation.  The examiner noted a review of the Veteran's service records and various VA records.  The examiner detailed the Veteran's in-service psychiatric treatment and noted that the Veteran's identified symptoms were most consistent, in current nomenclature, with those of a manic episode as characterized by agitation and nervousness and perhaps accompanied by an alcoholic blackout.  Additionally, the examiner noted the Veteran's report that, although he was returned to duty after a nearly two-week hospitalization, his overall behavior changes lasted approximately six weeks.

Regarding bipolar disorder, the Veteran manifested symptoms of psychomotor agitation, flight of ideas, pressured speech, an elevated mood, hypomania, insomnia, distractibility and concentration difficulties, increases in goal-directed activity, excessive spending and significant financial losses, and anhedonia.  There were no current depressive symptoms, nor was there suicidality or homicidality.  He reported that his daughter stopped talking to him in August 2010 and had also isolated her two children from him.  However, he still maintained a relationship with a granddaughter and her children.  The Veteran was unsure why his daughter cut off contact, which the examiner found to be suggestive of a lack of insight.

Regarding PTSD, the examiner noted the Veteran's in-service trauma exposure relating to the attack on Pearl Harbor, during which the Veteran observed a man killed by gunfire from a Japanese plane and a plane strike a warehouse, and felt "scared as hell."  The Veteran also reported trauma relating to an invasion in the Philippines, during which he witnessed the bombing and sinking of a ship and the wounding of two men by gunfire from Japanese planes.  Finally, the Veteran reported in-service trauma relating to the explosion of an ammunition dump in Okinawa and experiencing a typhoon at sea just outside of Okinawa.  The Veteran reported persistent reexperiencing of the trauma in having been intensely affected by the Vietnam wall and the loss of friends during military service, and through cognitive and physiological response to trauma cues, such as sounds resembling gunfire.  The Veteran reported persistent avoidance or numbing manifested by intensive efforts to avoid thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  Additionally, a pattern of anhedonia and deficits in social functioning were noted.  Finally, the examiner noted persistent arousal evidenced by difficulty with sleep onset, social isolation relating to anger outbursts, and concentration problems.

On mental status examination, the Veteran reported or exhibited symptoms consistent with those shown on prior examinations, including pressured speech, racing thoughts, and circumstantiality and occasional tangentiality in speech.  He also reported symptoms of impaired impulse control, and his judgment and insight appeared to be fall below normal limits.  However, memory and concentration were within normal limits.

Based on the examination of the Veteran and a review of pertinent records, the examiner diagnosed bipolar disorder and PTSD.  The examiner's diagnosis of bipolar disorder was based on a single episode of mania documented in the Veteran's military service records and sustained symptoms of hypomania.  The examiner found that the Veteran's symptoms of hypomania were much more likely than not rooted in his military service.  In support of that conclusion, the examiner referenced the Veteran's eclectic employment history post service and the history of symptoms provided by the Veteran's grandson.  Although the Veteran did not seek mental health treatment after discharge, the examiner noted that it is not uncommon for individuals with bipolar disorder living in hypomanic states to avoid treatment and the Veteran had a history of refusing medication or psychotherapy.  The examiner also noted that bipolar disorder, by its very nature, is variable.

The private examiner also addressed the findings of the July 2010 VA examiner.  The examiner found that the VA examiner's finding that the Veteran could not have continued with military service had he exhibited symptoms of bipolar disorder ignored the essence of bipolar disorder, which is cyclical by nature.  The examiner stated that the link between the Veteran's condition and his service was clear, as shown by the Veteran's getting drunk in September 1943 and then manifesting symptoms highly consistent with bipolar disorder for three weeks after that time.  Furthermore, because the Veteran did not seek treatment until 2005, the only available evidence as to the Veteran's mental state was the testimony provided by his grandson, which indicated signs and symptoms consistent with bipolar disorder.

With respect to the possibility that the Veteran was drugged in service, as noted in the July 2010 VA examination report, the private examiner found that the worsening of the Veteran's in-service symptoms nine days after the drinking episode was not consistent with the introduction of drugs into the Veteran's drink.  The examiner found it to be substantially more likely that the Veteran's bipolar disorder symptoms, potentially caused by trauma exposure, were a cause of the excessive drinking episode.  And, while it was possible that the Veteran was drugged at the time he was drinking, the examiner found that it was unlikely that the drugs would have caused a worsening of symptoms nine days after their introduction and then caused the Veteran to be hospitalized for nearly two weeks after intensification of his symptoms.

Regarding the VA examiner's finding that the Veteran did not meet the criteria for a diagnosis of PTSD, the private examiner noted that many of the Veteran's symptoms bipolar symptoms overlapped his PTSD symptoms, but were not taken into account or assessed by the VA examiner as PTSD symptoms.  Additionally, the private examiner found that the VA examiner's reliance on a quantitative assessment of PTSD symptom severity without consideration of clinical interview data as a source in evaluating the Veteran for PTSD was in error, particularly when considering the Veteran's inability to focus, his underreporting of symptomatology, and his grandiosity.  

Finally, with respect to the July 2010 VA examiner's comments on the private examiner's previous assessments, the private examiner noted that the VA examiner did not provide any rationale for her disagreement with validity of the private examiner's objective testing that suggested underreporting of symptomatology by the Veteran.  Additionally, the private examiner suggested that the VA examiner's discussion of the cost of the private assessment and the questioning of the rationale suggested bias on the part of the VA examiner.  Further, regarding the VA examiner's comment on the fact that the private examiner did not actually treat the Veteran, the private examiner noted that the Veteran had also refused VA treatment, that his symptoms affected his judgment, and that he lacked the insight to fully comprehend the scope of his difficulties.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the December 2011 private opinion, indicating that the Veteran's current hypomania symptoms of bipolar disorder more likely than not manifested in service, is the most probative and persuasive evidence of record.  That opinion was based on an examination of the Veteran, addressed pertinent clinical evidence of record, and was supported by adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, while that private examiner did not indicate that the Veteran's entire claims folder was available for review, a claims folder review is not a strict requirement for medical opinions, and an opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the private opinion demonstrates a familiarity with the Veteran's service records showing in-service psychiatric treatment, and his post-service psychiatric history.  That further adds to the weight of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, the Board considers it significant that the December 2011 private opinion constitutes the most recent medical evidence of record and expressly addressed and reconciled the countervailing findings of the VA examiner with respect to the etiology of the Veteran's overall psychiatric symptoms.  Additionally, the December 2011 private opinion addressed relevant lay evidence of record, and was consistent with the findings of the Veteran's treating VA nurse that the Veteran experienced a manic episode in service and was hypomanic for most of his adult life post service.

The Board recognizes that the July 2005 and July 2010 VA examination opinions, collectively indicating that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD and that his Axis I bipolar disorder and related symptoms are unrelated to his reported in-service stressors, or to any other aspect of his service, were based on a thorough and detailed examination of the Veteran and the claims folder and supported by rationales.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  However, the Board finds it significant that neither opinion considered the lay evidence provided by the Veteran's grandson regarding a lengthy history of symptoms consistent with bipolar disorder.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Nor did they address the findings of the Veteran's treating VA nurse that his history strongly indicated the Veteran having suffered a manic episode during military service and that the Veteran was hypomanic most of his adult life since his military service.  The examiners' failure to consider that positive evidence lessens the probative value of their opinions.

After a careful review of the claims folder, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's currently diagnosed bipolar disorder was incurred in service.  The December 2011 private examiner's opinion, which the Board deems probative, expressly relates the Veteran's current symptoms of bipolar disorder to his active service.  That positive nexus opinion corroborates the Veteran's own statements and testimony with respect to having symptoms of bipolar disorder since service and the Veteran's grandson's testimony regarding a long history of symptoms consistent with bipolar disorder.  The Veteran and his grandson are competent to report a history of psychiatric symptoms, such as pressured speech and hyperactivity, which are capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Moreover, the Board considers the statements of the Veteran's grandson to be credible as they are facially plausible and consistent with the other evidence of record, including statements and clinical records dated in the 1960s and 1970s documenting symptoms of nervousness and tension and treatment for a nervous stomach.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Additionally, the VA provider noted the grandson to be a reliable source.  Further, the lay testimony of the Veteran and his grandson suggests a continuity of symptomatology.  That lends additional probative weight in favor of the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000). 

The Board recognizes that the Veteran's account of symptoms since service is not substantiated by contemporaneous evidence showing psychiatric treatment since service.  Nevertheless, where, as here, the Veteran and, in particular, his grandson have provided lay evidence that is both competent and credible, the absence of contemporaneous medical documentation does not automatically preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rather, in such instances, further evaluation as to the etiology of the claimed disability is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, such an evaluation has been provided and has resulted in a probative and persuasive private medical opinion that is favorable to the Veteran. 

The Board is mindful of the July 2010 VA examiner's finding that the Veteran does not meet the criteria for a diagnosis of PTSD.  However, private records show a more recent diagnosis of PTSD and VA law directs that claims for service connection for one psychiatric disability encompass claims based on all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Board would be precluded from differentiating between the symptoms of the Veteran's bipolar disorder, PTSD, and other psychiatric conditions absent clinical evidence that clearly showed such a distinction.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  Such evidence has not been presented here.  On the contrary, in the December 2011 opinion, the private examiner noted that many of the Veteran's bipolar symptoms overlap symptoms of PTSD.  As it therefore appears that the Veteran's various mental health diagnoses are manifested by overlapping symptomatology, the Board will attribute all of his psychiatric symptoms to his bipolar disorder.  Accordingly, as service connection is being granted herein for a psychiatric disorder diagnosed as bipolar disorder, the Board need not separately address whether service connection is warranted for PTSD.  Additionally, as service connection for an acquired psychiatric disorder is being granted on a direct basis, the Board need not address whether service connection for a psychiatric disorder is warranted as secondary to the Veteran's service-connected skin condition.

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise with respect to the Veteran's claim for service connection for an acquired psychiatric disorder.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disorder, to include bipolar disorder, is warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


